Appeal from a decision of the Unemployment Insurance Appeal Board, dated October 15, 1945, which reversed a referee’s decision overruling an initial determination that claimant became disqualified for benefits as of March 20, 1945, because of refusal of a proffered employment and unavailability for employment. The decision here under appeal sustains the initial determination only as to claimant’s unavailability for employment. The board’s decision as afore-stated narrows the issue to the sole question as to whether there was any evidence to support the finding implicit therein that on and after March 20, 1945, for the period claimed for, *1037claimant became and continued “unavailable for employment”. (Labor Law, § 623.) It is undisputed that during the period claimed for, claimant was involuntarily unemployed and that she was in the labor market on and after January 30, 1945, having then re-entered it after a protracted illness. Claimant was a married woman, then about thirty-nine years old. Her husband was in the armed services. She had sole custody of her daughter, about eight and a half years old, her child by a former husband. There is evidence that she conditioned her readiness for employment upon a five-day-week job at $45 per week and no overtime, and that while trained and experienced in various skills, she maintained her insistence upon a position wherein the available market required labor for at least five and a half days per week. The weight and sufficiency of that evidence may not here be adjudged in the interests of justice. We may review only to determine whether it was substantial as a support for the conclusion reached by the board. (Matter of Sullivan Co., Inc., 289 N. Y. 110, 112; Matter of Morton, 284 N. Y. 167.) We decide only that it was. Decision affirmed, without costs. All concur.